DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Da et al. (USPAPN 2019/0026648) discloses:
classifying a plurality of samples into three or more clusters according to a feature amount of each of the plurality of samples, the plurality of samples each including the feature amount and a label indicating 10one of a first value and a second value (see para [33]-[39] and fig 3, clustering data values into clusters according to input features, wherein each data value in the clusters include the respective input feature value and a hyperparameter label);
combining some clusters among the three or more clusters to form a combined cluster, based on information on a number of samples with labels indicating the first value among the plurality of 15samples (see para [33]-[39] and fig 3, merging some clusters into combined clusters according to the hyperparameter labels); and
calculating an accuracy level of each of the plurality of samples with respect to the first value or the second value, based on a result of classifying the plurality of samples into the combined cluster and one 20or more remaining clusters after the combining among the three or more clusters (see para [33]-[39] and fig 3, iteratively merging clusters until a predefined threshold (i.e., reads on the claimed “accuracy level”) is met).
However, Da does not disclose performing machine learning using samples with accuracy levels not meeting a prescribed condition more preferentially than samples with accuracy levels meeting 25the prescribed condition among the plurality of samples. Similar reasons apply to claims 9 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668